Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/09/2022 has been entered.

Response to Amendment

Applicant response filled May 09, 2022 has been considered and entered. Accordingly, Claims 1 – 20 are pending in this application. Claims 1, 14 and 20 are currently amended. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) applying, via the processing hardware, on a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more word groups, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language. Wherein the programmatic representations of natural language patterns include description text and programming code to identify patters in the text including requirements and exclusions to be applied to the text.

The limitation of applying, via the processing hardware, on a plurality of stored programmatic representations of natural language patterns residing in a data repository, to the text to identify one or more word groups, each word group corresponding to at least one stored natural language pattern, each stored natural language pattern corresponding to a grammatical part of speech or a word-phrase type in the natural language. Wherein the programmatic representations of natural language patterns include description text and programming code to identify patters in the text including requirements and exclusions to be applied to the text. That is other than reciting “processing hardware, memory and electronic transmission, in a system, a non-transitory computer readable medium and a method” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere components to be applied the exception using generic components. Additionally the claim recites accessing, via an electronic transmission received by the processing hardware, a text in a natural language; and providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups. Accordingly, these additional element does not integrate the abstract idea into a practical application because it is consider an extra solution activity specifically retrieving information and outputting results which does not impose any meaningful limits on practicing the abstract idea. Thus claim is directed to an abstract idea.

The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processing hardware”, “memory” and “electronic transmission” to perform the step, propagating step and providing step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally the claim recites accessing, via an electronic transmission received by the processing hardware, a text in a natural language; and providing an output representing the identified one or more word groups and the at least one stored natural language pattern corresponding to each of the identified one or more word groups. The additional elements when considered both individually and as an order combination do not amount to significantly more than an insignificant extra-solution activity because the additional element are just retrieving information and outputting results which accordantly to broadest reasonably interpretation can be considered selecting a particular data source or type of data to be manipulates specifically have found see MPEP 2106.05(g)(3)(bullet point 2) (iii)… collecting, analyzing and display ….. The claim does not recite any additional language which amount to significantly more than the judicial exception, thus claim is not patent eligible.

Claims 2 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, as input, a representation of a new pattern for addition to the plurality of stored natural language patterns residing in the data repository, wherein the new pattern is defined using one or more of the plurality of stored natural language patterns.

The limitation of receiving, as input, a representation of a new pattern for addition to the plurality of stored natural language patterns residing in the data repository, wherein the new pattern is defined using one or more of the plurality of stored natural language patterns. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 3 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern.

The limitation of wherein a specific stored natural language pattern is represented, within the data repository, as a plaintext file that includes a list of words or a reference to another stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 4 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more words that are excluded, and one or more words or one or more sub-patterns that are required, wherein the identified one or more words that are excluded are not present in a word group corresponding to the specific stored natural language pattern, and wherein the identified one or more words or one or more sub-patterns that are required are present in the word group corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more words that are excluded, and one or more words or one or more sub-patterns that are required, wherein the identified one or more words that are excluded are not present in a word group corresponding to the specific stored natural language pattern, and wherein the identified one or more words or one or more sub-patterns that are required are present in the word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 5 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are excluded, and wherein the identified one or more other stored natural language patterns are not present in a word group corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are excluded, and wherein the identified one or more other stored natural language patterns are not present in a word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claims 6 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the specific stored natural language pattern identifies at least one exclusion exception pattern, wherein the at least one exclusion exception pattern corresponds to the one or more other stored natural language patterns that are excluded, but wherein the at least one exclusion exception pattern is present in the word group corresponding to the specific stored natural language pattern.

The limitation of wherein the specific stored natural language pattern identifies at least one exclusion exception pattern, wherein the at least one exclusion exception pattern corresponds to the one or more other stored natural language patterns that are excluded, but wherein the at least one exclusion exception pattern is present in the word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system and a non-transitory computer readable medium” recited respectably the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern from the plurality of stored natural language patterns identifies one or more other stored natural language patterns that are required, and wherein the identified one or more other stored natural language patterns are present in a word group corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process.  The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern identifies an order of two or more other stored natural language patterns within the specific stored natural language pattern within word groups corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein a specific stored natural language pattern identifies two or more other stored natural language patterns within the specific stored natural language pattern without specifying an order for the two or more other stored natural language patterns within word groups corresponding to the specific stored natural language pattern.

The limitation of wherein a specific stored natural language pattern identifies two or more other stored natural language patterns within the specific stored natural language pattern without specifying an order for the two or more other stored natural language patterns within word groups corresponding to the specific stored natural language pattern. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the word-phrase type comprises a numerical text.

The limitation of wherein the word-phrase type comprises a numerical text. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) wherein the natural language comprises a spoken or written language used by humans for communication.

The limitation wherein the natural language comprises a spoken or written language used by humans for communication. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error.

The limitation of determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes a grammatical error; and providing an output representing the grammatical error. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content.

The limitation of determining, based on the identified one or more word groups and the at least one stored natural language pattern, that the text includes inappropriate content; and providing an output representing the inappropriate content. That is other than reciting “processing hardware, memory and electronic transmission” in a “system” the claim as a whole recites an article which is a mental process. The claimed invention can reasonably be performed in the human mind. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of processing hardware, memory and electronic transmission. These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic components. 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic components.

Response to Arguments

Applicant's arguments filed May 09, 2022 have been fully considered but they are not persuasive. For Examiners response, see discussion below:

Applicant’s arguments, see pages 7 – 10, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 101 have been fully considered and are not persuasive. Applicant argues the newly added amendment integrate the abstract idea into a practical application.  

Regarding applicants the newly added amendment, in regards to the prong two test, examiner respectfully disagree. Even though applicant intent the newly added limitation to help integrate the abstract idea into a practical application. Applicant has added the limitation wherein the programmatic representations of natural language patterns include description text and programming code to identify patterns in the text including requirements and exclusions to be applied to the text. Nothing in the claim element precludes the steps from being a metal process specifically the claimed invention can reasonably be performed in the human mind. In addition the proposed amendment are mere aids which do not necessarily preclude the claims from reciting the abstract idea. For instance a person can read the sentence “I am wearing a bright red shirt” from a book which is the process of accessing text. The human mind can reasonably identify word groups within the sentence based on whether the word is from a group of words being a pronoun, noun, adjective etc. which are natural language patterns and make known the these words and patterns which is an output. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer/electrical components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

In regards to applicants final argument in which the dependent claims provide further details regarding the programmatic language patterns. Claims 2  further describe the addition of new patter being described based on already know information. Claims 3 – 11 further describe the data repository and the natural langue pattern but they are described high-level of generality such that they amount to no more than generic components. They don't show the technical facts regarding the structure of how this will provide and improvement to the functions of a computer. Lastly claims 12 and 13 just recites and automated process for checking for inappropriate content grammar, but as previously stated this claim is recited in a high level of generality there is no clear functionality of how this determination is made. Thus claims 1-20 are still rejected.


Applicant’s arguments, see pages 10 – 12 with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 1 – 20 have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167